 Park Drop Forge, Division of Park-Ohio Industries, Inc. and International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forers and Helpers, AFLŒCIO, Lodge No. 1086. Case 8ŒCAŒ32497 July 2, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the complaint. Upon a charge filed by the Union on June 12, 2001, the General Counsel issued the complaint on October 31, 2001, against Park Drop Forge, Division of Park-Ohio Industries, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act. The Respondent failed to file an answer. On February 28, 2002, the Ge neral Counsel filed a Motion for Summary Judgment with the Board. On March 6, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 
14 days from service of the complaint, unless good cause is shown. In addition, the complaint affirmatively states that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Mtion for Summary Judgment disclose that the Region, by letter dated February 8, 2002, notified the Respondent that unless an answer were received by February 14, 2002, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the faiure to file a timely answer, we grant the General Cousel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Delaware coporation with an office and place of business located at 777 East 79th Street, Cleveland, Ohio, has been engaged in the manufacture and forging of crank shafts. Annally, in the conduct of its operations, the Respondent sells and ships products valued in excess of $50,000 drectly to points outside the State of Ohio. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES At all material times the following individuals held the positions set forth opposite their respective names and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act: D. P. Porter Plant Manager Greg Muniak Vice President The following emp loyees of the Respondent constitute a unit appropriate for the purposes of collective bargaiing within the meaning of Section 9(b) of the Act: All production and maintenance employees at Respodent™s facility located at 777 East 79th Street, Clev
land, Ohio, but excluding all other employees, supervsory personnel, and guards as defined in the Act. At all material times, the Union has been the desinated exclusive collective-bargaining representative of the Respondent™s employees employed in the unit and 
since then the Union has been recognized as the reprsentative by the Respondent. This recognition has been embodied in successive collective-bargaining agrements, the most recent of which is effective by its terms from December 12, 2000, to December 11, 2006, and 
was executed on about February 22, 2001. At all times material, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the unit. On about January 1, 2001, the Respondent unilaterally changed its existing drug policy and implemented a new ﬁzero toleranceﬂ drug policy. On about January 16, 2001, the Respondent unilateally changed its existing attendance policy and implmented a revised attendance policy. The subjects set forth above relate to wages, hours, and other terms and conditions of employment of the unit and 
are mandatory subjects for the purposes of collective bargaining. The Respondent unilaterally engaged in the conduct above without prior notice to the Union and without affording the Union an opportunity to bargain with the Respondent with respect to this conduct and the effects of this conduct. CONCLUSION OF LAW By unilaterally changing its drug and attendance polcies, the Respondent has been failing and refusing to bargain collectively with the exclusive collective-bargaining representative of its employees within the meaning of Section 8(d) of the Act, and has thereby en-gaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and (5) and Se
tion 2(6) and (7) of the Act. 337 NLRB No. 115  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY Having found that the Respondent has engaged in cetain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Specifically, having found that the Respondent has violated Section 8(a)(1) and (5) by unilaterally changing its existing drug policy and implementing a new ﬁzero toleranceﬂ drug policy, and by unilaterally changing its attendance policy and implementing a revised attendance policy, we shall order the Respondent, on request, to restore the terms and conditions of employment in effect before the Respondent™s unlawful changes, and make the unit employees whole for any loss of earnings and other benefits attributable to its unlawful conduct, in accordance with Ogle Protection Service, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). ORDER The National Labor Relations Board orders that the Respondent, Park Drop Forge, Division of Park-Ohio Industries, Inc., Cleveland, Ohio, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Unilaterally changing its existing drug policy and implementing a new ﬁzero toleranceﬂ drug policy. (b) Unilaterally changing its existing attendance policy and implementing a revised attendance policy. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exe rcise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, restore the terms and conditions of eployment in effect before the unilateral changes by rscinding the new ﬁzero toleranceﬂ drug policy and the revised attendance policy. (b) Make the employees in the following unit whole for any loss of earnings and other benefits attributable to the Respondent™s unlawful unilateral changes, in the manner set forth in the remedy section of this decision: All production and maintenance employees at Respodent™s facility located at 777 East 79th Street, Clev
land, Ohio, but excluding all other employees, supervsory personnel, and guards as defined in the Act. (c) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desinated by the Board or its agents, all payroll records, scial security payment records, timecards, personnel re-cords and reports, and all other records including an eletronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under the terms of this Order. (d) Within 14 days after service by the Region, post at its facility in Cleveland, Ohio, copies of the attached notice marked ﬁAppendix.ﬂ1 Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed by the Respondent™s authorized reprsentative, shall be posted by the Respondent and maitained for 60 consecutive days in conspicuous places including all places where notices to employees are cutomarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Rspondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall d
plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since January 1, 2001. (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we vilated the Federal labor law and has ordered us to post and 
obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union•Choose representatives to bargain with us on •your behalf•Act together with other employees for your•benefit and protection•Choose not to engage in any of these protected •activities. •WE WILL NOT unilaterally change our existing drug pol-icy and implement a new ﬁzero toleranceﬂ drug policy. WE WILL NOT unilaterally change our existing attedance policy and implement a revised attendance policy. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, restore the terms and conditions of employment in effect before our unilateral changes by 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  PARK DROP FORGE 3 rescinding our new ﬁzero toleranceﬂ drug policy and our revised attendance policy. WE WILL make our employees in the following unit whole for any loss of earnings and other benefits attriutable to our unlawful unilateral changes, with interest: All production and maintenance employees at our faciity located at 777 East 79th Street, Cleveland, Ohio, but excluding all other employees, supervisory personnel, and guards as defined in the Act. PARK DROP FORGE, DIVISION OF PARK-OHIO INDUSTRIES, INC. 